DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response of 3/8/21 is herein noted.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.


Allowable Subject Matter
Claims 1 & 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Patentacility is seen in but not limited to independent claims 1, 16 and 18 and more specifically game apparatus, method and kit for a bag toss comprising: a plurality of box sections connected end to end to form a cascading arrangement angled from a rear box section to a forward box section towards a playing position; each of the box sections comprising a back plate and a peripheral sidewall projecting outwardly from a front side of the back plate, each box section of the plurality of box sections connected with a sidewall of an adjacent box section in sequence; and a leg section attached to a bottom of the sidewall at the box section at one end opposite the section at a base, the leg section supporting the game apparatus in an elevated angle inclined towards the forward box section, the incline of the game apparatus being arranged such that an article landing on any back plate of the respective box section will be disposed forward and come to rest adjacent a front sidewall of the respective box section, the front sidewall preventing the article from sliding into the adjacent box section; and wherein the plurality of box sections are reversibly configurable in a first game arrangement comprising respective box section plates facing upward to present a target surface that is generally flat on three cascading tiers to provide a plurality of adjacent flat surfaces for receiving an article tossed by a player; and in a second game arrangement comprising an open end facing upward, and the sidewalls of the respective box sections are arranged on edge to form an inclined surface; the side walls projecting from the back plate to prevent articles from sliding onto the next lower back plate.  
 

The closest prior art references were Studier (US Patent no. 7607666), Bennet (US Patent no 9687708) and Diggs III et al. (US Patent no 7237777), Tipton (US Patent no. 2203240) and Hoover (US Patent no 2326859).   These references, alone and or in combination failed to teach applicant’s invention as amended.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant's arguments filed 3/8/21 have been fully considered.  Claims 1 & 3-20 are herein allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOLORES R COLLINS whose telephone number is (571)272-4421.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOLORES R COLLINS/Examiner, Art Unit 3711   

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711